United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2576
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Randy Patrie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                             Submitted: August 9, 2016
                              Filed: October 14, 2016
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, LOKEN and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM

      Randy Patrie pled guilty to being a felon in possession of firearms in violation
of 18 U.S.C. § 922(g) and to possession of sawed-off shotguns in violation of 26
U.S.C. §§ 5845(a), 5861(d) and 5871. The district court sentenced Patrie to life
imprisonment on the felon-in-possession charge and to 120 months imprisonment on
the possession of a sawed-off shotgun charge, to be served concurrently. He appealed
the sentence, contending that the district court (1) erred in applying the Sentencing
Guidelines’ cross reference for first-degree murder to his felon in possession charge,
(2) erred in determining he was an armed career criminal under the Armed Career
Criminal Act, 18 U.S.C. § 924(e), and (3) engaged in impermissible judicial fact-
finding when determining that he was an armed career criminal. We affirmed the
sentence, and with respect to the district court’s armed career criminal determination,
we cited our court’s decision in United States v. Mathis, 786 F.3d 1068 (8th Cir.
2015).

       The United States Supreme Court granted Patrie’s petition for writ of certiorari,
vacated our judgment and remanded the case to us for further consideration in light
of its decision in Mathis v. United States, 136 S. Ct. 2243 (2016), in which the
Supreme Court held that “[b]ecause the elements of Iowa’s burglary law are broader
than those of generic burglary, Mathis’s convictions under that law cannot give rise
to an ACCA sentence.” Id. at 2257.

       In supplemental briefing the parties agree that Patrie is not subject to
designation as an armed career criminal under the ACCA. Patrie contends that this
case should be remanded to the district court for resentencing, including
consideration of the maximum authorized term of supervised release. The
government asserts that remand is unnecessary and that this “Court should order
[Patrie] to be sentenced to the now-applicable statutory maximum sentence of 20
years’ imprisonment.” Appellee’s Br. 12. After review, we conclude that remand for
resentencing is appropriate.

      Patrie’s sentence is vacated, and the case is remanded to the district court for
resentencing.
                      ______________________________




                                          -2-